Per Curiam.
This cause came on to be heard on motion of the plaintiff in error to amend the writ of error issued and recorded in said cause. The writ of error was issued during the January term, 1904, of this court and was made returnable to a day within said January term, which, under the former decisions here, conferred no jurisdiction *69in this court over said cause for the purposes of amendment of the writ or otherwise. Driggs, Adm’r, v. Higgins, 19 Fla. 103; Fleming v. Fleming, 40 Fla. 154, 23 South. Rep. 571; Payne v. Roche, 41 Fla. 478, 27 South. Rep. 29; Savannah, F. & W. Ry. Co. v. Justice, 41 Fla. 508, 26 South. Rep. 704. The motion to amend is, therefore, hereby denied and the cause is stricken from the dockets of this court.
Hocker and Cockrell, JJ., being disqualified, took no part in the consideration of this case.